SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

931
CA 15-00357
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


DEANNA ZEGARELLI-PECHEONE, INDIVIDUALLY AND AS
PARENT AND NATURAL GUARDIAN OF THOMAS ZEGARELLI,
PLAINTIFF-RESPONDENT,

                    V                              MEMORANDUM AND ORDER

NEW HARTFORD CENTRAL SCHOOL DISTRICT,
DEFENDANT-APPELLANT.


THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (FRANK W. MILLER OF
COUNSEL), FOR DEFENDANT-APPELLANT.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered June 10, 2014. The order, insofar as appealed
from, denied in part defendant’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order denying in part its
motion for summary judgment dismissing the complaint. Defendant’s
employees questioned plaintiff’s son during an investigation of an
incident that had occurred a few days earlier during a football game
on school grounds. Plaintiff thereafter commenced this action
alleging, among other things, that defendant’s confinement of her son
to an administrator’s office and the nurse’s office during the
investigation constituted false imprisonment. In her bill of
particulars, plaintiff alleged in further detail that her son’s
confinement was for an unreasonable and excessive period of time,
during which he was threatened, verbally harassed, and given
misleading information, with the result that he made a false admission
of wrongdoing. Supreme Court denied defendant’s motion for summary
judgment dismissing the cause of action for false imprisonment but
granted the motion with respect to two other causes of action. We
affirm.

     To establish a cause of action for false imprisonment, a
“plaintiff must show that: (1) the defendant intended to confine him,
(2) the plaintiff was conscious of the confinement, (3) the plaintiff
did not consent to the confinement and (4) the confinement was not
otherwise privileged” (Broughton v State of New York, 37 NY2d 451,
456, cert denied sub nom. Schanbarger v Kellogg, 423 US 929).
Defendant contends that the court erred in denying that part of its
motion seeking dismissal of the cause of action for false imprisonment
                                 -2-                           931
                                                         CA 15-00357

inasmuch as defendant’s confinement of plaintiff’s son was privileged.
We reject that contention. A confinement such as the one at issue
herein is privileged only if it is reasonable under the circumstances,
including its duration and manner (see Barrett v Watkins, 82 AD3d
1569, 1571-1572; see generally Sindle v New York City Tr. Auth., 33
NY2d 293, 297). We conclude on this record that defendant’s
submissions failed to establish that its confinement of plaintiff’s
son was reasonable as a matter of law (see generally Zuckerman v City
of New York, 49 NY2d 557, 562; Peters v Rome City Sch. Dist. [appeal
No. 2], 298 AD2d 864, 865).




Entered:   October 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court